FILED
                            NOT FOR PUBLICATION                             APR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEONARD L. MANNING,                              No. 14-17586

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00343-SMM-
                                                 MHB
 v.

JOHN W. GAY, Mr./ Warden at ASPC                 MEMORANDUM*
CACF Private Prison; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Arizona state prisoner Leonard L. Manning appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various federal

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a dismissal for failure to comply with a court order. Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Manning’s

action. Manning failed to comply with the district court order instructing him to

file an amended complaint and was warned that failure could result in dismissal of

his action. See id. at 642-43 (discussing the five factors for determining whether to

dismiss under Fed. R. Civ. P. 41(b) for failure to comply with a court order);

Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although dismissal is a

harsh penalty, the district court’s dismissal should not be disturbed absent “a

definite and firm conviction” that it “committed a clear error of judgment” (citation

and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                       14-17586